DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 October 2022 has been entered.

Status of Claims

The present application is being examined under the pre-AIA  first to invent provisions.
This action is in reply to the remarks and/or arguments for Application 16/940,823 filed on 20 October 2022.
Claims 1, 8-9, and 16 have been amended.
Claims 1-20 are currently pending and have been examined.

Response to Arguments

A. Claim Rejections – 35 U.S.C. § 112:

Claims 1-20 stand rejected under 35 USC § 112(a) or 35 USC § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claims 1-20 stand separately rejected under 35 USC § 112(b) or (pre-AIA ), second paragraph, as being indefinite.

Applicant’s arguments and/or amendments with regard to the claims have been considered and deemed persuasive. Accordingly, the rejection of the claims under 35 USC § 112(a) or 35 USC § 112 (pre-AIA ), first paragraph, and, under 35 USC § 35 USC § 112(b) or 35 USC § 112 (pre-AIA ), second paragraph, is withdrawn.

B. Claim Rejections – 35 U.S.C. § 103:

Claims 1, 4-11, 15-17, and 20 stand rejected under 35 U.S.C. 103(a) as being unpatentable over Feng et al., US 2012/0047219 (“Feng”), in view of Denning et al., US 8,639,603 (“Denning”), further in view of Schwartz, US 2003/0037063 (“Schwartz”).

Claims 2-3, 12-14, and 18-19 stand rejected under 35 U.S.C. 103(a) as being unpatentable over Feng et al., US 2012/0047219 (“Feng”), in view of Denning et al., US 8,639,603 (“Denning”), in view of Schwartz, US 2003/0037063 (“Schwartz”), as applied to claims 1, 4-11, 15-17, and 20 described above, further in view of Cherney et al., US 2008/0126138 (“Cherney”).

1. Applicant argues that the cited references do not teach or suggest the limitation features comprising “identifying ... a future event in which one or more user groups are predicted to participate in based on the real time communications associated with the users...”, as recited in amended claim 1.

Examiner respectfully disagrees. Paragraph [0052] of the specification recites: “In an embodiment, the insurance server 110 utilizes the information garnered by the risk analysis system 220 to predict future events and determine how to mitigate risk for members of an ad hoc group or for a local organization. For instance, if the risk analysis system 220 identifies an ad hoc group associated with a future activity or event based on conversations amongst users of the ad hoc group, the insurance server 110 may use the identification of this ad hoc group as an indication of the future activity or event …”  According to the specification, the function of predicting of future events may be sufficiently equated with the mere identification of users a particular group and corresponding chatter and/or conversation data associated with the same. As such, analogous activity from the prior art references is sufficient to teach and/or suggest the limitations argued by Applicant. In this instance, the claim limitations recited are sufficiently disclosed and/or taught by the cited references as follows:

Denning, C2, L1-10: “receiving, at an insurance processing platform, information identifying at least a first characteristic of a virtual affinity group, receiving, at the insurance processing platform, information identifying at least a first feature of the virtual affinity group and at least a first insurance related benefit to be offered to the virtual affinity group, automatically identifying at least a first individual matching the at least first characteristic, and communicating to the at least first individual information …” – discloses identifying a particular group based on a feature or characteristic (affinity), further wherein an insurance related benefit (product) is offered. 

Denning, C2 L25-30: “[a]s used herein, the term 'virtual affinity group' refers to a group of one or more individuals or entities that have been identified as matching one or more eligibility criteria or characteristics (e.g., such that the individuals or entities possess a common 'affinity' or interest).” – discloses wherein a group to which targeted users belong are identified based on a particular characteristic (common interest).

Denning, C7 L55-62: “text processor 250 may be operated to scan existing forums, social media sites, and other web sites to analyze data associated with individuals interest …. The data analyzed may include forum posts, comments, Web blog posts, images, preferences (such as preferences or profile data associated with user accounts … ).” – discloses identification of individuals of an affinity group based on analyzed data including conversation exchanges and/or engagements.

Denning, C8 L35-50: “Other indicia of an individual’s engagement or interest level may also be used … indicators of an individual’s quality and quantity of engagement on a topic may be used to characterize the individual’s level of interest and expertise in an area and may be used as a characteristic for inclusion in a virtual affinity group …” – discloses wherein engagement by individuals (conversation) on a topic may be used to ascertain interest or affinity to a particular activity shared by similar individuals.

Denning, C7 L2-7: “policy data 190 may be used to process information associated with virtual affinity groups established … and to provide insurance related offers (and process insurance requests) from individuals associated with virtual affinity groups.” – discloses insurance products designed for the predicted future event and/or identified ad hoc group. 

Based on the above disclosures, the above limitation is clearly taught/suggested. The limitations for the claims above as written, do not differentiate from the disclosures described above and are therefore interpreted broadly. The Office thus asserts that the above argued features are sufficiently disclosed by the cited reference(s) in view of the current language of the claim recitation.

The rejection is therefore maintained.

C. Claim Rejections – 35 U.S.C. § 101:

Claims 1-20 stand rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. 

1. Applicant argues that the claimed invention provides a technical solution to the technical problems of grouping ad hoc communities of high-risk individuals that would normally be uninsurable. 

Examiner respectfully disagrees. In the instant application, there is no actual improvement made to the operations or physical structure of the additional elements claimed. There are no actual improvements to another technology or technical field, no improvements to the functioning of the computer itself, and there are no meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment evident in the claims. Applicant’s argument is therefore unpersuasive.

2. Applicant argues that the case is analogous to McRO, Inc. v. Bandai Namco Games Am. Inc.

Examiner respectfully disagrees as the rejected claims do not adhere to the same fact pattern seen in McRO.

In the decision regarding McRO, the claimed invention or process was deemed to be technological as it provided a “method for getting a computer to automatically generate videos of a 3-D animated character speaking in sync with pre-recorded dialogue – without requiring an artist’s constant intermediation” and effected an improvement in a technology or technical field resulting from the employment of specific types of rules that define output morph weight set stream as a function of phoneme sequence and time of said phoneme sequence.” Id. at 46 (quoting ‘576 patent, cl.1, col, 1 l ll. 30-32). The specific, claimed features of these rules allow for the improvement realized by the invention.

In the instant application, whereas the additional elements comprise the use of generic computer components (i.e., “data crawler”, “machine learning system”, “server”), that does not amount to significantly more when considered individually, when combined an inventive concept is not found in the conventional and generic arrangement of the additional element, i.e., mere use of the devices described as intermediaries, which are applied to carry out the abstract idea of facilitating collecting customer profile data/information and providing a group insurance coverage offer in an automated manner, which also does not amount to significantly more than the abstract idea itself. Thus the recited generic computer components perform no more than their basic computer functions.

There is no actual improvement made to the operations or physical structure of the additional elements claimed. There are no actual improvements to another technology or technical field, no improvements to the functioning of the computer itself, and there are no meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment evident in the claims. Applicant’s argument is therefore unpersuasive.

The rejection is therefore maintained. 

Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 

In the instant case, independent claim 1 is directed towards facilitating collecting customer profile data/information and providing a group insurance coverage offer in an automated manner, involving steps that are nothing more than merely using rules and/or instructions to carry out the steps of collecting, retrieving, storing, organizing and transmitting financial activity data/information over a network, but for the recitation of generic computer components. Claim 1 is directed to the abstract idea of using rules and/or instructions while interacting with people in order to engage in practices associated with market research, product development, advertising, and sales in an automated and organized manner, which is grouped under the certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; advertising; marketing; sales activities or behaviors; business relations); managing personal behavior of relationships or interactions between people (including social activities, teachings, following rules or instructions) grouping, in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 

Claim 1 recites: “obtaining, …, data associated with users of the set of distinct data platforms, wherein at least one data platform from the set of distinct data platforms comprises a social media platform, wherein the data comprises different data types or different data formats, and wherein at least a portion of the data comprises real-time communications associated with the users; 

determining, …, one or more user groups associated with the data; 

identifying, by the one or more servers, a future event in which one or more user groups are predicted to participate in based on the real-time communications associated with the users of the set of distinct data platforms; 

determining, …, a category of activity associated with the future event; 

based on the data and the one or more user groups, determining, …, a behavior of one or more members of the one or more user groups when engaging in the category of activity associated with the future event; 

determining, …, a first level of risk for the category of activity and a second level of risk for the one or more user groups, the second level of risk being based on the first level of risk and the behavior of the one or more members when engaging in the category of activity; 

determining, …, one or more insurance products for the one or more user groups based on the second level of risk for the one or more user groups, the one or more insurance products being designed for the future event in which the one or more user groups are predicted to participate in; and 

prior to an end of the future event, providing, … to the one or more members of the one or more user groups, remote on demand access to the one or more insurance products designed for the future event in which the one or more user groups are predicted to participate in”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

Engaging in practices associated with market research, product development, advertising, and sales in an automated and organized manner is a basic economic practice and, thus, an abstract idea (Alice Coro. Pty. Ltd. v. CLS Bank Int’l, Bilski v. Kappos, BuySAFE Inc., v. Google Inc., Ultramercial Inc., v. Hulu, LLC). Because the claim is directed to the performance of financial transactions, it is thus directed to an abstract idea. See Manual of Patent Examining Procedure (“MPEP”) § 2106.04(a)(2)(I)(A).

Performing steps comprising collecting, retrieving, storing, organizing and transmitting financial activity data/information over a network while using rules and/or instructions falls within the certain methods of organizing human activity grouping of abstract ideas.  Other than the mere nominal recitation of a generic computer device –nothing in the claim element precludes the steps from the organizing human interactions grouping. Accordingly, for these reasons, the claim recites an abstract idea. 

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a “data crawler”, “machine learning system”, “server”, represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the acts using rules and/or instructions while interacting with people in order to engage in practices associated with market research, product development, advertising, and sales in an automated and organized manner.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of using rules and/or instructions while interacting with people in order to engage in practices associated with market research, product development, advertising, and sales in an automated and organized manner using computer technology. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 

Independent claim 9 recites substantially the same limitations as claim 1 above and are ineligible for the same reasons. The subject matter of claim 9 corresponds to the subject matter of claim 1 in terms of a system (e.g., machine). Therefore the reasoning provided for claim 1 applies to claim 9 accordingly.

Independent claim 16 recites substantially the same limitations as claim 1 above and are ineligible for the same reasons. The subject matter of claim 16 corresponds to the subject matter of claim 1 in terms of a computer readable medium (e.g., manufacture). Therefore the reasoning provided for claim 1 applies to claim 16 accordingly.

Dependent claims 2-8, 10-15, and 17-20 add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible.

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:

A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 4-11, 15-17, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Feng et al., US 2012/0047219 (“Feng”), in view of Denning et al., US 8,639,603 (“Denning”), further in view of Schwartz, US 2003/0037063 (“Schwartz”).

Re Claim 1: (Currently Amended) Feng discloses a method, comprising: 

obtaining, via a data crawler from a set of distinct data platforms, data associated with users of the set of distinct data platforms, wherein at least one data platform from the set of distinct data platforms comprises a social media platform, (Abstract; ¶¶[0001, 0016-0017, 0019-0020])

wherein the data comprises different data types or different data formats, (¶¶[0015, 0024]) 

wherein at least a portion of the data comprises real-time communications associated with the users; (¶[0023])

determining, by one or more servers based on the data associated with the users of the set of distinct data platforms, one or more user groups associated with the data; (¶[0019])

Feng doesn’t explicitly disclose:

identifying, by the one or more servers, a future event in which one or more user groups are predicted to participate in based on the real-time communications associated with the users of the set of distinct data platforms;  

determining, by the one or more servers, a category of activity associated with the future event; 

based on the data and the one or more user groups, determining, by the one or more servers, a behavior of one or more members of the one or more user groups when engaging in the category of activity associated with the future event; 

Denning, however, makes this teaching in a related endeavor (C1 L40-45; C2 L1-10, L25-30, L64-67; C3 L1-2; C4 L8-11; C7 L2-7; L55-62; C8 L35-50). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Denning with the invention of Feng as disclosed above, for the motivation of providing insurance related offers and information to such individuals or groups.

Feng doesn’t explicitly disclose:

determining, via a machine learning system, a first level of risk for the category of activity and a second level of risk for the one or more user groups, the second level of risk being based on the first level of risk and the behavior of the one or more members when engaging in the category of activity; 

determining, by the one or more servers, one or more insurance products for the one or more user groups based on the second level of risk for the one or more user groups, …

Schwartz, however, makes this teaching in a related endeavor (Abstract; FIGs. 10a & 10b: “Learning Algorithm”; ¶¶[0001, 0008, 0019-0020, 0023]). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teaching(s) of Schwartz with the invention of Feng as described above for the motivation of properly assessing an individual or group’s needs and/or requirements. In such manner, a particular service or product may be offered to meet such needs and/or requirements. 

Feng doesn’t explicitly disclose:

… the one or more insurance products being designed for the future event in which the one or more user groups are predicted to participate in; 

prior to an end of the predicted future event, providing, by the one or more servers to the one or more members of the one or more user groups, remote on demand access to the one or more insurance products designed for the future event in which the one or more user groups are predicted to participate in.  

Denning, however, makes this teaching in a related endeavor (C1 L40-45; C2 L1-10; L25-30; C4 L8-11; C7 L2-7; L55-62; C8 L35-50). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Denning with the invention of Feng as disclosed above, for the motivation of providing insurance related offers and information to such individuals or groups.

Re Claim 4: (Previously Presented) Feng in view of Denning in view of Schwartz discloses the method of claim 1. Feng further discloses:

wherein obtaining the data further comprises at least one of crawling data from the social media platform to obtain the real-time communications or sending an Application Program Interface (API) message to obtain the real- time communications.  (¶¶[0001, 0016-0017, 0019-0020, 0046])

Re Claim 5: (Previously Presented) Feng in view of Denning in view of Schwartz discloses the method of claim 1. Feng further discloses:

wherein determining the one or more user groups further comprises: 

identifying each user associated with the data; 

determining, for each user, a metric of interest in the category of activity based on an interaction frequency between each user and the data; and 

selecting one or more users to form each of the one or more user groups based on the metric of interest in the category of activity for each user.  

(¶¶[0001, 0016-0017, 0019-0020, 0046])

Re Claim 6: (Previously Presented) Feng in view of Denning in view of Schwartz discloses the method of claim 1. Feng doesn’t explicitly disclose:

identifying a subset of the data that corresponds to an individual user; 

determining a behavioral risk metric for the individual user based on characterizations of the category of the activity by the subset of the data, the behavioral risk metric corresponding to the behavior of the individual user when engaging in the category of activity; and 

insuring the individual user based at least partly on the behavioral risk metric.  

Schwartz, however, makes this teaching in a related endeavor (Abstract; FIGs. 10a & 10b: “Learning Algorithm”; ¶¶[0001, 0006, 0008, 0019-0020, 0023]). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teaching(s) of Schwartz with the invention of Feng as described above for the motivation of properly assessing an individual or group’s needs and/or requirements. In such manner, a particular service or product may be offered to meet such needs and/or requirements. 

Re Claim 7: (Previously Presented) Feng in view of Denning in view of Schwartz discloses the method of claim 1. Feng doesn’t explicitly disclose:

wherein determining the category of activity further comprises: 

inputting sample communications as training data into a machine learning algorithm, wherein the sample communications correspond to the category of activity; and 

analyzing, by the machine learning algorithm, the communications from the social media platform to determine the data corresponds to the category of activity.  

Schwartz, however, makes this teaching in a related endeavor (Abstract; FIGs. 10a & 10b: “Learning Algorithm”; ¶¶[0001, 0008, 0019-0020, 0023]). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teaching(s) of Schwartz with the invention of Feng as described above for the motivation of properly assessing an individual or group’s needs and/or requirements. In such manner, a particular service or product may be offered to meet such needs and/or requirements. 

Re Claim 8: (Currently Amended) Feng in view of Denning in view of Schwartz discloses the method of claim 1. Feng doesn’t explicitly disclose:

determining, for at least one member of the one or more user groups, a behavioral risk metric associated with the category of activity associated with the future event, wherein the behavioral risk metric represents a respective level of risk calculated for the at least one member in performing the category of activity, wherein the respective level of risk is increased based on a determination that a communication from the at least one member indicates that the at least one member lacks knowledge in the category of activity or does not take one or more safety precautions when engaging in the category of activity; and 

determining an insurance product for the at least one member based on the behavioral risk metric.  

Denning, however, makes this teaching in a related endeavor (C1 L40-45; C2 L1-10; L25-30; C4 L8-11; C7 L2-7; L55-62; C8 L35-50). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Denning with the invention of Feng as disclosed above, for the motivation of providing insurance related offers and information to such individuals or groups.

Re Claim 9: (Currently Amended) Claim 9, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 1. Accordingly, claim 9 is rejected in the same or substantially the same manner as claim 1.

Re Claim 10: (Previously Presented) Claim 10, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 4. Accordingly, claim 10 is rejected in the same or substantially the same manner as claim 4.

Re Claim 11: (Previously Presented) Claim 11, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 5. Accordingly, claim 11 is rejected in the same or substantially the same manner as claim 5.

Re Claim 15: (Previously Presented) Claim 15, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 8. Accordingly, claim 15 is rejected in the same or substantially the same manner as claim 8.

Re Claim 16: (Currently Amended) Claim 16, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 1. Accordingly, claim 16 is rejected in the same or substantially the same manner as claim 1.

Re Claim 17: (Previously Presented) Claim 17, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 5. Accordingly, claim 17 is rejected in the same or substantially the same manner as claim 5.

Re Claim 20: (Previously Presented) Claim 20, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 4. Accordingly, claim 20 is rejected in the same or substantially the same manner as claim 4.


Claims 2-3, 12-14, and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Feng et al., US 2012/0047219 (“Feng”), in view of Denning et al., US 8,639,603 (“Denning”), in view of Schwartz, US 2003/0037063 (“Schwartz”), as applied to claims 1, 4-11, 15-17, and 20 described above, further in view of Cherney et al., US 2008/0126138 (“Cherney”).

Re Claim 2: (Previously Presented) Feng in view of Denning in view of Schwartz discloses the method of claim 1. Feng doesn’t explicitly disclose:

generating one or more advertisements providing information regarding the one or more insurance products; and 

providing the one or more advertisements to the one or more user groups over the social media platform.  

Cherney, however, makes this teaching in a related endeavor (¶¶[0002-0003]). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teaching(s) of Cherney with the invention of Feng as described above for the motivation of offering a product that properly meets an individual’s or group’s protection-based needs and requirements.

Re Claim 3: (Previously Presented) Feng in view of Denning in view of Schwartz discloses the method of claim 1. Feng doesn’t explicitly disclose:

identifying a business at a location proximate to at least one user of the one or more user groups based on the data, the business offering the activity; and 

targeting the business with one or more advertisements providing information regarding the one or more insurance products.  

Cherney, however, makes this teaching in a related endeavor (¶¶[0002-0003]). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teaching(s) of Cherney with the invention of Feng as described above for the motivation of offering a product that properly meets an individual’s or group’s protection-based needs and requirements.

Re Claim 12: (Previously Presented) Claim 12, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 2. Accordingly, claim 12 is rejected in the same or substantially the same manner as claim 2.

Re Claim 13: (Previously Presented) Feng in view of Denning in view of Schwartz discloses the method of claim 9. Feng doesn’t explicitly disclose:

wherein the instructions are further operable to: 

determine, for at least one user of the one or more user groups and based on characteristics of communications generated by the at least one user, an individual risk score; 

Schwartz, however, makes this teaching in a related endeavor (Abstract; FIGs. 10a & 10b: “Learning Algorithm”; ¶¶[0001, 0008, 0019-0020, 0023]). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teaching(s) of Schwartz with the invention of Feng as described above for the motivation of properly assessing an individual or group’s needs and/or requirements. In such manner, a particular service or product may be offered to meet such needs and/or requirements.

Feng doesn’t further explicitly disclose:

identifying other insurance products available to the at least one user based on the individual risk score.  

Cherney, however, makes this teaching in a related endeavor (¶¶[0002-0003]). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teaching(s) of Cherney with the invention of Feng as described above for the motivation of offering a product that properly meets an individual’s or group’s protection-based needs and requirements.

Re Claim 14: (Previously Presented) Claim 14, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 3. Accordingly, claim 14 is rejected in the same or substantially the same manner as claim 3.

Re Claim 18: (Previously Presented) Claim 18, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 13. Accordingly, claim 18 is rejected in the same or substantially the same manner as claim 13.

Re Claim 19: (Previously Presented) Claim 19, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 3. Accordingly, claim 19 is rejected in the same or substantially the same manner as claim 3.





Conclusion
Claims 1-20 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692